
	

114 HCON 17 IH: Supporting the Local Radio Freedom Act.
U.S. House of Representatives
2015-02-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. CON. RES. 17
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2015
			Mr. Conaway (for himself, Mr. Gene Green of Texas, Mr. Walberg, Mr. Hudson, Mr. Chabot, Mr. Dent, Mr. Pompeo, Mr. Long, Mr. Whitfield, Mr. Hurt of Virginia, Mr. Cramer, Mr. Farenthold, Mr. Young of Alaska, Mr. Turner, Mr. Sarbanes, Mr. Calvert, Mr. Neugebauer, Mr. Salmon, Mr. LaMalfa, Mr. Gibbs, Mr. McKinley, Mr. Royce, Mr. Pittenger, Mr. Ryan of Ohio, Mr. Rangel, Mr. Schrader, Mr. Loebsack, Mr. Luetkemeyer, Mr. Fortenberry, Mr. Wilson of South Carolina, Mr. Poe of Texas, Mr. Thompson of Pennsylvania, Mr. Ross, Mr. Crenshaw, Mr. Lance, Mr. David Scott of Georgia, Mr. Cook, Mr. Jordan, Mr. Benishek, Mr. Kline, Mr. Crawford, Mr. Kinzinger of Illinois, Mrs. Ellmers of North Carolina, Mr. Abraham, Mr. Ryan of Wisconsin, Mr. Rogers of Kentucky, Mr. Barton, Ms. Kuster, Mr. Yoder, Mr. Harris, Mr. Rodney Davis of Illinois, Mr. Messer, Mr. Kind, Ms. Kaptur, Mr. Keating, Mr. Flores, Ms. Wilson of Florida, Mr. Hinojosa, Mr. Veasey, Mr. Tiberi, Mr. Renacci, Mr. Butterfield, Mr. Hurd of Texas, Mr. Hastings, Mr. Gibson, Mr. Coffman, Mr. Jolly, Mr. Capuano, Mr. Byrne, Mr. Fitzpatrick, Mr. Rogers of Alabama, Mr. Massie, Mr. Lynch, Mr. Bilirakis, Mr. Visclosky, Mr. Roskam, Ms. Granger, Mr. Womack, Mr. Collins of New York, Mr. Frelinghuysen, Mr. Bishop of Georgia, Mrs. Hartzler, Ms. Foxx, Mr. Sessions, Mr. Duncan of Tennessee, Mr. Courtney, Mr. Rokita, Mr. Cole, Mr. Joyce, Mr. Hultgren, Mr. Gosar, Mr. Mulvaney, Mr. Walden, and Mr. Mullin) submitted the following concurrent resolution; which was referred to the Committee on the Judiciary
		
		CONCURRENT RESOLUTION
		Supporting the Local Radio Freedom Act.
	
	
 Whereas the United States enjoys broadcasting and sound recording industries that are the envy of the world, due to the symbiotic relationship that has existed among these industries for many decades;
 Whereas for more than 80 years, Congress has rejected repeated calls by the recording industry to impose a performance fee on local radio stations for simply playing music on the radio and upsetting the mutually beneficial relationship between local radio and the recording industry;
 Whereas local radio stations provide free publicity and promotion to the recording industry and performers of music in the form of radio air play, interviews with performers, introduction of new performers, concert promotions, and publicity that promotes the sale of music, concert tickets, ring tones, music videos and associated merchandise;
 Whereas Congress found that the sale of many sound recordings and the careers of many performers benefited considerably from airplay and other promotional activities provided by both noncommercial and advertiser-supported, free over-the-air broadcasting;
 Whereas local radio broadcasters provide tens of thousands of hours of essential local news and weather information during times of national emergencies and natural disasters, as well as public affairs programming, sports, and hundreds of millions of dollars of time for public service announcements and local fund raising efforts for worthy charitable causes, all of which are jeopardized if local radio stations are forced to divert revenues to pay for a new performance fee;
 Whereas there are many thousands of local radio stations that will suffer severe economic hardship if any new performance fee is imposed, as will many other small businesses that play music including bars, restaurants, retail establishments, sports and other entertainment venues, shopping centers and transportation facilities; and
 Whereas the hardship that would result from a new performance fee would hurt American businesses, and ultimately the American consumers who rely on local radio for news, weather, and entertainment; and such a performance fee is not justified when the current system has produced the most prolific and innovative broadcasting, music, and sound recording industries in the world: Now, therefore, be it
		
	
 That Congress should not impose any new performance fee, tax, royalty, or other charge relating to the public performance of sound recordings on a local radio station for broadcasting sound recordings over-the-air, or on any business for such public performance of sound recordings.
		
